Case: 21-1003   Document: 20 Page:
         Case 3:20-cv-11765-MGM    1  Date
                                Document 43 Filed:
                                              Filed02/18/2021  Entry
                                                    02/18/21 Page 1 ofID:
                                                                       1 6402638




               United States Court of Appeals
                               For the First Circuit
 No. 21-1003
         MASSACHUSETTS FAIR HOUSING CENTER; HOUSING WORKS, INC.

                                    Plaintiffs - Appellees

                                              v.

   UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT; BEN
         CARSON, Secretary, US Department of Housing and Urban Development

                                   Defendants - Appellants


                                        MANDATE

                                 Entered: February 18, 2021

        In accordance with the judgment of February 18, 2021, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                            By the Court:

                                            Maria R. Hamilton, Clerk


 cc:
 Joshua M. Daniels
 Annie Lee
 Scott P. Lewis
 Donald Campbell Lockhart
 Mina S. Makarious
 Stephanie Robin Marcus
 Stuart T. Rossman
 Lauren A. Sampson
 Charles W. Scarborough
 Oren McCleary Sellstrom
